Exhibit 10.3
MASTER SUBSTITUTION AGREEMENT
(Revision Date 02/23/2009)
     THIS MASTER SUBSTITUTION AGREEMENT (this “Agreement”) is made to be
effective as of the 23rd day of April, 2009, among DEUTSCHE BANK BERKSHIRE
MORTGAGE, INC., a Delaware corporation (“Lender”), AVALONBAY TRAVILLE, LLC, a
Maryland limited liability company (the “IDOT Guarantor”) and the entities
identified on Schedule B attached hereto and incorporated herein by reference
(each such entity is sometimes referred to individually as an “Original
Borrower”, and all are sometimes referred to collectively as the “Original
Borrowers”). An Original Borrower, the IDOT Guarantor or “New Borrower”
described below, is sometimes referred to as a “Borrower”, and all Original
Borrowers, the IDOT Guarantor and New Borrowers are sometimes referred to
collectively as “Borrowers”.
RECITALS
     A. Lender has agreed to make certain loans to the Original Borrowers (each
a “Loan” and collectively, the “Loans”) described in the Substitution Schedule
described in Schedule A attached hereto and incorporated herein by reference.
     B. Each Loan will be secured by a Multifamily Mortgage, Deed to Secure Debt
or Deed of Trust (a “Security Instrument”) encumbering the multifamily
residential rental project identified in the Schedule A as an “Original
Property” (collectively, the “Original Properties”).
     C. AvalonBay Communities, Inc. (“AvalonBay”) is a Borrower and each other
Borrower is owned directly or indirectly 100% by an entity controlled by
AvalonBay. Each Borrower is an affiliate of the other Borrowers.
     D. Each Loan will be subject to a Master Cross-Collateralization Agreement
of even date with this Agreement and executed by each of the Borrowers (the
“Cross-Collateralization Agreement”).
     E. The Original Borrowers have requested, and Lender has consented to,
certain limited rights on the part of Borrowers to substitute other multifamily
residential rental projects as security for Loans. The purpose of this Agreement
is to set forth the terms and conditions of such limited rights.
     THEREFORE, Lender and the Borrowers agree as follows:

1.   Definitions. With respect to each Loan, terms used in this Agreement and
not defined herein have the meanings given to those terms (i) in the Security
Instrument initially securing such Loan until such time, if ever, that a
“Substitute Security Instrument” is delivered with respect to such Loan; and
thereafter (ii) in the then-effective Substitute Security Instrument. As used
herein, a “Substitution” means the substitution of another multifamily
residential rental project (the “Substitute Property”) for either an Original
Property or a previously substituted Substitute Property (as applicable, the
“To-Be-Released Property”), as security for a Loan, all in accordance with the
terms and conditions of this Agreement.

 



--------------------------------------------------------------------------------



 



2.   Substitution Requirements. Not more than seven (7) times in the aggregate
during the period that any of the Loans remain outstanding (the “Substitution
Number”), Lender will consent to a Substitution upon the Borrowers’
satisfaction, as determined by Lender in its sole, but reasonable, discretion
based on Lender’s then-current underwriting standards, of all of the
requirements set forth below.

  (a)   The Borrower proposing to effect the Substitution must deliver to Lender
a written request for Lender’s approval of the proposed Substitution, such
written request (the “Substitution Request”) to be delivered to Lender not less
than sixty (60) days prior to the proposed effective date of the requested
Substitution. The Borrower’s Substitution Request must specifically identify the
Loan to which the Substitution Request relates and the To-Be-Released Property,
and must include all of the items set forth in subsections 2(i)(i) through
(vii) below. The sixty (60) day period will not be calculated until Lender
receives the requirements of this subsection and subsection 2(i) in full. Upon
Borrowers’ written request, Lender will confirm in writing that Borrower has
delivered all required items pursuant to this Section 2(a) and the date on which
the sixty (60) day period commenced to run. The Borrower’s Substitution Request
must be accompanied by a non-refundable review fee in the amount of $10,000. The
Borrower may rescind its request for a Substitution by written notice to Lender
at any time prior to implementation of the Substitution, as set forth in
Section 4 below, but will not receive a refund of the review fee.     (b)  
Lender will not consider Borrower’s Substitution Request if an Event of Default
under any Loan Document has occurred and is continuing or if an event or
condition that, with the giving of notice or the passage of time, or both, could
constitute such an Event of Default exists.     (c)   As the Substitution rights
under this Agreement are personal to the Original Borrowers, the IDOT Guarantor
and to New Borrowers described herein, (i) all Borrowers must continue to be
owned directly or indirectly 100% by an entity controlled by AvalonBay (or any
successors to such entities permitted pursuant to Section 21(c) of the Security
Instrument), and (ii) an entity controlled by AvalonBay (or a successor to such
entity pursuant to Section 21(c) of the Security Instrument) must own, directly
or indirectly, not less than a 51% managing interest in all Borrowers and must
be the sole party controlling (directly or indirectly) the day to day management
of the Borrower and operation of each Original Property and each Substitute
Property.     (d)   The aggregate LTV, at the time of the Substitution, of
(i) the Substitute Property, as determined by Lender using Lender’s
then-standard underwriting procedures, including an evaluation of market
condition, and (ii) all remaining Original Properties as the same may have been
previously substituted in accordance with the terms hereof (collectively, the
“New Pool”), may not exceed seventy percent (70%). As used herein, “LTV” means,
the ratio, expressed as a percentage, of (1) the aggregate outstanding principal
balance of the Loans attributable to the properties comprising the New Pool, to
(2) the value of the properties comprising the New Pool, as determined by Lender
using Lender’s then-standard underwriting procedures. In the event the
Substitute Property fails to satisfy this requirement, Lender reserves the
right, in its sole discretion, to accept the Substitute Property and require
additional credit enhancement, including but not limited to additional
guaranties, in such amounts as shall be determined by Lender using Lender’s
then-standard underwriting procedures.     (e)   The aggregate DCR, at the time
of the Substitution, of the New Pool, may not be less than 1.25:1.00, assuming
the Loans are amortizing on a 30-year basis. As

-2-



--------------------------------------------------------------------------------



 



      used herein, the term “DCR” means, the ratio, expressed as a percentage,
of (A) the aggregate annual net operating income (“NOI”) from the operations of
the properties comprising the New Pool, calculated on an annual basis based upon
December 31 operating statements of such properties, using Lender’s standard
underwriting procedures, to (B) the aggregate annual principal and interest
payable on the Loans attributable to the properties comprising the New Pool. In
the event the Substitute Property fails to satisfy this requirement, Lender
reserves the right, in its sole discretion, to accept the Substitute Property
and require additional credit enhancement, including but not limited to,
additional guaranties, in such amounts as shall be determined by Lender using
Lender’s then-standard underwriting procedures.         Notwithstanding the
foregoing, not more than once in any twelve (12) month period in connection with
a Substitution under this Agreement, a proposed Transfer of a Mortgaged Property
(as such terms are defined in each Security Instrument) under Section 21(f) of
the applicable Security Instrument or a release under Section 14 of the Cross
—Collateralization Agreement, a Borrower may request that Lender calculate the
DCR for purposes of the foregoing requirements using an updated NOI, under
Lender’s standard underwriting procedures, provided that such Borrower (1)
notifies Lender of such request and provides Lender with the applicable
operating statements not less than ninety (90) days prior to the proposed
Substitution, (2) pays to Lender a fee equal to the greater of (x) $1,800 per
property in the New Pool or (y) $25,000 and (3) pays to Loan Servicer an
aggregate fee equal to $7,500.     (f)   Lender will not consider a Substitution
Request for a Substitution for which the effective date of such Substitution
will occur earlier than twelve months after the date of the Note evidencing the
Loan to which the Substitution relates. The Substitution must be completed no
later than twelve (12) months prior to the Scheduled Maturity Date set forth in
the Note evidencing the Loan to which the Substitution relates.     (g)  
[Intentionally Deleted.]     (h)   The Substitute Property must be the same type
of property as the To-Be-Released Property (i.e., a seniors housing property
must be replaced with another seniors housing property and a multifamily
property must be replaced with another multifamily property)     (i)   Lender
must have received, and in its sole discretion approved the following, all
meeting Lender’s then current requirements for such items:

  (i)   a detailed description of the Substitute Property, including historical
and year-to-date operating statements,     (ii)   a appraisal of the Substitute
Property prepared by a member of the Appraisal Institute (Borrower acknowledges
that Lender is not bound by any value set forth in such appraisal); provided,
however, that Lender will not require an appraisal of the To-Be-Released
Property,     (iii)   a Phase I environmental report on the Substitute Property,
and, if, required by the Phase I environmental report, a Phase II environmental
report,     (iv)   an engineering report on the Substitute Property (unless
waived in writing by Lender),

-3-



--------------------------------------------------------------------------------



 



  (v)   a current ALTA/ACSM urban land survey of the Substitute Property,    
(vi)   a commitment for a mortgagee’s title insurance policy to insure the first
lien mortgage to be secured by and encumber the Substitute Property, in the form
(including endorsements) required by Lender, and containing only such exceptions
as are acceptable to Lender; provided, however, that Lender will not require
Borrower to provide date down endorsements with respect to the other properties
comprising the New Pool if no Supplemental Mortgage (as defined in the Security
Instruments) is being granted at such time on any of the properties comprising
the New Pool, and     (vii)   such other reports, certificates, and documents
with respect to the Substitute Property as Lender at any time may require in its
sole discretion.

  (j)   The physical condition, market condition, and other aspects of the
Substitute Property must be acceptable to Lender in Lender’s sole, but
reasonable, discretion based on Lender’s then-standard underwriting
requirements. Lender will not require an evaluation of the geographic diversity
of the New Pool in connection with the Substitution, however, market factors and
conditions will be evaluated in Lender’s sole, but reasonable, discretion.    
(k)   Borrower must pay to Lender all of Lender’s and Loan Servicer’s attorneys’
fees (including imputed fees of Lender’s salaried attorneys) and all other out
of pocket third party costs incurred by Lender in connection with the
Substitution, including, but not limited to, all costs of engineering reports,
appraisals and environmental reports, all title insurance charges and all
recordation charges.     (l)   [Intentionally Deleted.]     (m)   [Intentionally
Deleted.]     (n)   Notwithstanding Borrowers’ right, as set forth above to
seven (7) Substitutions, at any time, the unpaid principal balance of the Loans
secured by the Substitute Properties must not exceed $370,570,000.

3.   Implementation of Substitution Approval. If Lender consents to a
Substitution in accordance with Section 2 of this Agreement, the Borrowers must
comply with the requirements set forth below with respect to such Substitution.

  (a)   Upon closing of the Substitution, the Borrower that requested the
Substitution must pay (i) a Substitution approval fee to Lender equal to (0.15%)
of the unpaid principal balance of the Loan to which the Substitution relates,
but not to exceed $100,000 per Substitution and (ii) a Substitution approval fee
to Loan Servicer equal to 0.15% of the unpaid principal balance of the Loan to
which the Substitution relates, but not to exceed $100,000 per Substitution. The
review fee paid pursuant to Section 2(a) will be credited to the Substitution
approval fee set forth in clause (i) of the immediately preceding sentence.    
(b)   The Borrower that requested the Substitution must execute and deliver to
Lender the following documents, all of which must be acceptable in form and
substance to Lender in its sole, but reasonable, discretion:

  (i)   an amendment to the Note, or an amended and restated note, signed by the
Borrower and acknowledged by the Guarantor, to change the reference to

-4-



--------------------------------------------------------------------------------



 



      “Mortgaged Property” to the “Substitute Property”, to change the reference
to “Security Instrument” to the “Substitute Security Instrument” (described
below), to change the governing law to the law of the jurisdiction in which the
Substitute Property is located, and to incorporate any changes to the Note
necessitated by reason of the change in the governing law or by changes in the
form of the Substitute Security Instrument; provided, however, any amended and
restated note will include the document modifications contained in Exhibit A to
the Note (other than property-specific modifications);     (ii)   an amendment
to the Security Instrument or a new security instrument (the “Substitute
Security Instrument”) encumbering the Substitute Property, in the then-current
Freddie Mac form of Security Instrument for the jurisdiction in which the
Substitute Property is located, and including all of the document modifications
contained in Exhibit B to the Security Instrument (other than property-specific
modifications) and such additional property-specific modifications, as Lender
may require, recorded among the appropriate land records for the Substitute
Property;     (iii)   a new Repair Agreement and/or Repair Escrow Agreement, as
applicable, with respect to the Substitute Property, in the then-current Freddie
Mac form of Repair Agreement and/or Repair Escrow Agreement including all of the
document modifications contained in the document modifications exhibit forming
part of any Repair Agreement or Repair Escrow Agreement pertaining to the
Mortgaged Property (other than property-specific modifications);     (iv)   a
new Replacement Reserve Agreement with respect to the Substitute Property, in
the then-current Freddie Mac form of Replacement Reserve Agreement and including
all of the document modifications contained in the document modifications
exhibit forming part of the Replacement Reserve Agreement pertaining to the
Mortgaged Property (other than property-specific modifications);     (v)   new
Uniform Commercial Code financing statements properly filed and recorded to
perfect Lender’s security interest in the Substitute Property to the extent that
such security interests may be perfected by filing or recording financing
statements;     (vi)   an amendment to the Cross-Collateralization Agreement
substituting the Substitute Property for the To-Be-Released Property and
cross-defaulting and cross-collateralizing the Substitute Property with such
other Loans and properties as well as any other documentation that Lender may
reasonably require in connection with the Cross-Collateralization Agreement;    
(vii)   opinion for Borrower and Guarantor, if applicable, in substantially the
same form delivered in connection with the origination of the Loan;     (viii)  
such additional documentation as Lender in its sole discretion may require to
grant to Lender a perfected first lien and security interest in the Substitute
Property and to otherwise implement the Substitution; and     (ix)   if
requested by Lender, a ratification and confirmation of the continued obligation
of each Guarantor.

-5-



--------------------------------------------------------------------------------



 



  (c)   At the option of the Borrower, immediately prior to the Substitution,
another entity meeting the ownership requirements set forth in Section 2
(c) above (such entity being a “New Borrower”), may assume the obligations of
the Borrower under the Note for the Loan to which the Substitution relates,
pursuant to an endorsement to the Note prepared by Lender and executed and
delivered by the New Borrower. The New Borrower will then execute, deliver,
record, and file the documents referred to in subsection 3(b).     (d)   The
Borrowers must cause to be delivered to Lender a mortgagee’s title insurance
policy, dated the date of the recording of the Substitute Security Instrument,
in accordance with the commitment for title insurance referred to in subsection
2(i).     (e)   Any New Borrower must sign, and all other Borrowers must execute
an update to the Substitution Schedule prepared by Lender. The Substitution
Schedule will be updated to reflect the Substitution and will include, among
other information required, Lender’s underwritten LTV and DCR for the Substitute
Property.     (f)   Upon completion of the Substitution, at the expense of the
Borrowers, the To-Be-Released Property will be released from the lien of the
Security Instrument and the Cross-Collateralization Agreement; provided that any
document effecting such release must expressly provide that the Indebtedness has
not been paid in full and that the recording of the release is not intended to
create any presumption to the contrary.     (g)   If Lender consents to the
Substitution pursuant to Section 2 of this Agreement, but the Borrower that
requested the Substitution is unable to effect a contemporaneous Substitution of
the Substitute Property for the To-Be-Released Property, such Borrower will have
the following option, subject to the conditions set forth below:

  (i)   Borrower must provide Lender with thirty (30) days prior written notice
that Borrower intends to complete the Substitution subsequent to the release of
the Mortgaged Property (“Release”).     (ii)   Borrower must deliver to Lender
an unconditional, irrevocable letter of credit (“Letter of Credit”) in form and
content, from an issuer and accompanied by an opinion of counsel to the Letter
of Credit issuer, all acceptable to Lender, for a term of not less than twelve
(12) months, in an amount determined by Lender in Lender’s discretion.     (iii)
  Borrower must continue to make monthly payments under the applicable Note in
accordance with the terms of the Note until the Substitution has been completed,
and thereafter under the terms of the Note, as amended or amended and restated
pursuant to Section 3(b)(i) above.     (iv)   Borrower must complete the
Substitution within six (6) months after the Release. If Borrower completes the
Substitution prior to the end of the 6-month period, Lender will return the
Letter of Credit to the Borrower.     (v)   If Borrower does not complete the
Substitution within the 6-month period, or if an Event of Default occurs and is
continuing, Lender will provide written notice to Borrower of its intent to draw
on the Letter of Credit, and, if Borrower does not deposit with Lender cash in
an amount equal to the face amount of the Letter of Credit to be so drawn by
Lender (the “Substitute Cash”) within five (5) business days after such notice
from Lender, Lender shall have the right to thereafter draw on the Letter of

-6-



--------------------------------------------------------------------------------



 



      Credit and apply the proceeds to the Indebtedness and Borrower must pay
any prepayment premium due and payable as a result of such application. If
Borrower does deposit the Substitute Cash with Lender in accordance with the
foregoing provisions, (y) Lender shall have the right to apply the Substitute
Cash to the Indebtedness and Borrower must pay any prepayment premium due and
payable as a result of such application and (z) Lender shall promptly return the
original Letter of Credit to the Borrower. No portion of the Letter of Credit
proceeds or Substitute Cash may be used by Borrower to satisfy the prepayment
premium. If Lender draws on the Letter of Credit or receives Substitute Cash in
lieu thereof, under the circumstances set forth in this Section, it will be
deemed to be a “Release” of a Property pursuant to Section 14 of the
Cross-Collateralization Agreement.     (vi)   At any time, (A) no more than two
(2) Loans secured by Letters of Credit under this Section may be outstanding,
(B) the aggregate unpaid principal balance of all Loans secured by Letters of
Credit under this Section must be less than fifty percent (50%) of the aggregate
unpaid principal balance of all Loans then outstanding, and (C) the number of
Loans secured by Letters of Credit under this Section must be less than fifty
percent (50%) of the aggregate number of Loans then subject to the
Cross-Collateralization Agreement.     (vii)   Except as set forth in this
Section, Substitutions made pursuant to this Section are subject to all other
requirements for Substitutions set forth in this Agreement.

4.   Notices. All notices under this Agreement must be in writing and must be
given in the manner provided in the Security Instruments.   5.   Successors and
Assigns. The Borrowers’ rights under this Agreement may not be assigned, except
that a New Borrower must become a Borrower as provided in this Agreement. This
Agreement shall be binding upon and shall inure to the benefit of Lender and
Lender’s successors and assigns.   6.   Governing Law; Jurisdiction and Venue.
This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Virginia. The Borrowers irrevocably submit to the
jurisdiction of any federal or state court (without intending to limit any right
on the part of Lender or any successor to Lender to remove a matter to a
particular court) sitting in the Commonwealth of Virginia, over any suit, action
or proceeding arising out of or relating to this Agreement. The Borrowers hereby
submit to the in personam jurisdiction of each such court in any matter
involving this Agreement. Each Borrower irrevocably waives, to the fullest
extent permitted under applicable law, any objections it may now or hereafter
have to the venue of any suit, action or proceeding brought in any such court
and any claim that the same has been brought in an inconvenient forum. Each
Borrower acknowledges that it has received material and substantial
consideration for the right to effect Substitutions under this Agreement and
that the foregoing venue provisions of this Section 6 are integral to Lender’s
entering into and performance of this Agreement.   7.   Course of Dealing. No
course of dealing among the parties to this Agreement must operate as a waiver
of any rights of any party under this Agreement.   8.   WAIVER OF TRIAL BY JURY.
EACH BORROWER AND LENDER (A) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY
WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS AGREEMENT THAT IS

-7-



--------------------------------------------------------------------------------



 



    TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH
RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE
FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY,
KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL. 9.  
Entire Agreement. This Agreement, together with the Note, Mortgage and Loan
Documents relating to each Loan, contain the entire agreement among the parties
as to the rights granted and the obligations assumed in this Agreement. To the
extent that this Agreement conflicts with the terms of the other Loan Documents,
this Agreement shall govern and control.   10.   Counterparts. This Agreement
may be executed in multiple counterparts, each of which shall constitute an
original document and all of which together shall constitute one agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day first
above written.

-8-



--------------------------------------------------------------------------------



 



            ORIGINAL BORROWER:

ALAMEDA FINANCING, L.P., a Delaware
limited partnership
      By:   California Multiple Financing, Inc., a Maryland         corporation,
its general partner                    By:   /s/ Joanne M. Lockridge        
Joanne M. Lockridge        Senior Vice President-Finance   

 



--------------------------------------------------------------------------------



 



            ORIGINAL BORROWER:

MISSION BAY NORTH FINANCING, L.P., a
Delaware limited partnership
      By:   California Multiple Financing, Inc., a Maryland         corporation,
its general partner                    By:   /s/ Joanne M. Lockridge        
Joanne M. Lockridge        Senior Vice President-Finance   

 



--------------------------------------------------------------------------------



 



         

            ORIGINAL BORROWER:

GATES FINANCING, LLC, a Delaware
limited liability company
      By:   AvalonBay Communities, Inc., a Maryland         corporation, its
sole member                    By:   /s/ Joanne M. Lockridge         Joanne M.
Lockridge        Senior Vice President-Finance   

 



--------------------------------------------------------------------------------



 



         

            ORIGINAL BORROWER:

HARBOR FINANCING, LLC, a Delaware
limited liability company
      By:   AvalonBay Communities, Inc., a Maryland         corporation, its
sole member                    By:   /s/ Joanne M. Lockridge         Joanne M.
Lockridge        Senior Vice President-Finance   

 



--------------------------------------------------------------------------------



 



            ORIGINAL BORROWER:

4100 MASSACHUSETTS AVENUE
ASSOCIATES, L.P., a District of Columbia
limited partnership
      By:   AvalonBay Communities, Inc., a Maryland         corporation, its
general partner                    By:   /s/ Joanne M. Lockridge         Joanne
M. Lockridge        Senior Vice President-Finance   

 



--------------------------------------------------------------------------------



 



         

            ORIGINAL BORROWER:

AVALONBAY COMMUNITIES, INC., a
Maryland corporation
      By:   /s/ Joanne M. Lockridge         Joanne M. Lockridge        Senior
Vice President-Finance   

 



--------------------------------------------------------------------------------



 



            ORIGINAL IDOT GUARANTOR:

AVALONBAY TRAVILLE, LLC, a Maryland
limited liability company
      By:   AvalonBay Communities, Inc., a Maryland         corporation, its
sole member                    By:   /s/ Joanne M. Lockridge         Joanne M.
Lockridge        Senior Vice President-Finance     

            ORIGINAL BORROWER:

SHADY GROVE ROAD FINANCING, LLC, a
Delaware limited liability company
      By:   AvalonBay Traville, LLC, a Maryland limited         liability
company, its sole member                    By:   AvalonBay Communities, Inc., a
Maryland         corporation, its sole member                    By:   /s/
Joanne M. Lockridge         Joanne M. Lockridge        Senior Vice
President-Finance  

 



--------------------------------------------------------------------------------



 



            ORIGINAL BORROWER:

GARDENS FINANCING, LLC, a Delaware
limited liability company
      By:   AvalonBay Communities, Inc., a Maryland         corporation, its
sole member                    By:   /s/ Joanne M. Lockridge         Joanne M.
Lockridge        Senior Vice President-Finance   

 



--------------------------------------------------------------------------------



 



         

            ORIGINAL BORROWER:

EDGEWATER FINANCING, LLC, a Delaware
limited liability company
      By:   AvalonBay Communities, Inc., a Maryland         corporation, its
sole member                    By:   /s/ Joanne M. Lockridge         Joanne M.
Lockridge        Senior Vice President-Finance   

 



--------------------------------------------------------------------------------



 



         

            ORIGINAL BORROWER:

FREEHOLD FINANCING, LLC, a Delaware
limited liability company
      By:   AvalonBay Communities, Inc., a Maryland         corporation, its
sole member                    By:   /s/ Joanne M. Lockridge         Joanne M.
Lockridge        Senior Vice President-Finance   

 



--------------------------------------------------------------------------------



 



         

            ORIGINAL BORROWER:

RUN EAST II FINANCING, LLC, a Delaware
limited liability company
      By:   AvalonBay Communities, Inc., a Maryland         corporation, its
sole member                    By:   /s/ Joanne M. Lockridge         Joanne M.
Lockridge        Senior Vice President-Finance   

 



--------------------------------------------------------------------------------



 



         

            ORIGINAL BORROWER:

BELLEVUE FINANCING, LLC, a Delaware
limited liability company
      By:   AvalonBay Communities, Inc., a Maryland         corporation, its
sole member                    By:   /s/ Joanne M. Lockridge         Joanne M.
Lockridge        Senior Vice President-Finance   

 



--------------------------------------------------------------------------------



 



         

            ORIGINAL BORROWER:

AVALONBAY SHREWSBURY, INC., a
Maryland corporation
      By:   /s/ Joanne M. Lockridge         Joanne M. Lockridge        Senior
Vice President-Finance   

 



--------------------------------------------------------------------------------



 



         

            ORIGINAL BORROWER:

WOBURN FINANCING, LLC, a Delaware
limited liability company
      By:   AvalonBay Communities, Inc., a Maryland         corporation, its
sole member                    By:   /s/ Joanne M. Lockridge         Joanne M.
Lockridge        Senior Vice President-Finance   

 



--------------------------------------------------------------------------------



 



         

            LENDER:

DEUTSCHE BANK BERKSHIRE
MORTGAGE, INC., a Delaware corporation
      By:   /s/ Steven B. Wendel         Steven B. Wendel        Officer       
    By:   /s/ Denis G. Leger         Denis G. Leger        Officer     

 